Exhibit 10.8

 

AMENDMENT TO WARRANTS

 

This Amendment to Warrants (this “Amendment”) is made and entered into this 16th
day of January, 2018 by and between Live Ventures Incorporated (formerly
LiveDeal, Inc.) (the “Company”) and Isaac Capital Group, LLC (the “Investors”).

 

W I T N E S S E T H:

 

WHEREAS, Investor holds the warrants to purchase shares of Series B Convertible
Preferred Stock issued by the Company as set forth on Exhibit A attached hereto
(the “Warrants”).

 

WHEREAS, the Company believes it is desirable and in the best interests of the
Company and the stockholders to extend the period during which the Warrants may
be exercised in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.       Amendment to Warrants. Each Warrant is hereby amended so that the
defined term “Expiration Date” is deleted in its entirety and replaced with the
following:

 

“at any time and from time to time from and after the date hereof through and
including the date that is five (5) years following the date of issuance set
forth above (the “Expiration Date”); provided, however, that if this Warrant
remains unexercised on the Expiration Date, then the “Expiration Date” shall be
deemed to be automatically extended for a period of two (2) years from the date
thereof without any further action on the part of the Holder.”

 

2.       Investor Representations. Investor hereby represents and warrants that
(a) Investor is the record owner of the Warrants; (b) Investor has not signed
any assignment, power of attorney, or other assignment or authorization
respecting the same that is now outstanding and still in force as to such
Warrants, and no person, firm, corporation or other entity has, or has asserted,
any right, title, claim, equity, or interest in, to, or respecting such
Warrants; and (c) Investor has not at any time executed any instrument, document
or agreement pursuant to which Investor purported to transfer any right, title,
claim, equity or interest in one or more Warrants, and Investor is not bound by
any agreement to do any of the foregoing. 

 

3.       Miscellaneous. This Amendment shall be governed by, and construed in
accordance with the laws of the State of Nevada applicable to contracts executed
in and to be performed in that state, without reference to conflict of laws
principles thereof. The descriptive headings contained in this Amendment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Amendment. This Amendment may be executed and
delivered (including by facsimile or other electronic transmission) in any
number of counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

4.       Continuation of Warrants. Except as expressly modified by this
Amendment, the Warrants shall continue to be and remain in full force and effect
in accordance with their terms. Any future reference to the Warrants shall be
deemed to be a reference to the Warrants as modified by this Amendment.

 

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized signatories.

 

 

 

LIVE VENTURES INCORPORATED

 

 

By: /s/ Virland A. Johnson                

Name: Virland A. Johnson

Title: Chief Financial Officer

 

 

 

ISAAC CAPTIAL GROUP LLC

 

 

By: /s/ Jon Isaac                                  

Name: Jon Isaac

Title: President and Chief Executive Officer

 

 

 

 

 



 2 

 

 

Exhibit A

 

Warrants

 

Warrant No.   Grant Date   Number of Warrants to Purchase Shares of Series B
Convertible Preferred Stock   Exercise Price               A   09/10/12   10,914
  28.50 B   12/11/12   12,383   24.30 C   03/27/13   54,396   16.60 D   03/28/13
  17,857   16.80

 

 

 

 

 

 



 3 

